On order of the Court, the application for leave to appeal the October 5, 2017 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether the defendant federal border patrol agents were "public officers" for purposes of the common-law crime of misconduct in office when they assisted-as members of a law enforcement task force that included Michigan State Police and Michigan motor carrier officers-in the execution of a search warrant. The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.